                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

ELEANOR KELLER, and                                                                      PLAINTIFFS
THE ESTATE OF GERALD SIMPSON

V.                                                     CIVIL ACTION NO.: 1:16-CV-136-SA-DAS

ATTALA COUNTY, et al                                                                  DEFENDANTS

                                               ORDER

        Now before the Court is Defendant Attala County’s Motion for Partial Summary Judgment

[105]. After this Court’s summary judgment ruling, the Defendants appealed to the Fifth Circuit

Court of Appeals. See Notice of Appeal [91]. The Court subsequently stayed the case pending the

outcome of the appeal at the Defendants’ request, and administratively closed the case. See Orders

[103, 104]. At that time the Court noted that the Case would be reopened after notice on the docket

that the appeal is resolved.

        Although the Fifth Circuit issued an Opinion on July 23, 2019, a mandate never issued. See

Fifth Circuit Docket Case No. 18-60081. That Opinion was subsequently withdrawn on October

22, 2019. Id. Because this case is stayed and administratively closed pending the outcome of the

appeal, the instant Motion for Summary Judgment is premature and is denied without prejudice to

refiling of the same after the appeal is final, the stay is lifted, and the case is reopened.

        It is SO ORDERED, on this the 31st day of October, 2019.

                                                         /s/ Sharion Aycock
                                                         UNITED STATES DISTRICT JUDGE
